Exhibit 10.i.ii

AIRCRAFT TIME SHARING AGREEMENT

THIS AIRCRAFT TIME SHARING AGREEMENT is made and entered into this 1st day of
October, 2012, by and between MASCO CORPORATION, a corporation organized and
existing under the laws of the State of Delaware (“TIMESHAROR”), and RICHARD A.
MANOOGIAN (“TIMESHAREE”).

WITNESSETH:

WHEREAS, TIMESHAROR is the operator of the aircraft listed on attached Schedule
I (the “Aircraft”); and

WHEREAS, TIMESHAREE desires use of the Aircraft from time to time; and

WHEREAS, TIMESHAROR desires to make the Aircraft available to TIMESHAREE for the
above operations on a time sharing basis in accordance with § 91.501 of the
Federal Aviation Regulations (“FARs”).

NOW THEREFORE, in consideration of the mutual covenants herein set forth, the
parties agree as follows:

1. Provision of Aircraft. TIMESHAROR agrees to provide the Aircraft to
TIMESHAREE on a time sharing basis in accordance with the provisions of Sections
91.501(b)(6), 91.501(c)(1) and 91.501(d) of the FARs for the period commencing
upon execution of this Agreement and continuing until terminated pursuant to
Paragraph 15 below or by mutual agreement of the parties.

2. Reimbursement of Expenses. For each flight conducted under this Agreement,
TIMESHAREE shall pay TIMESHAROR the amount billed by TIMESHAROR, which shall be
an amount equal to the sum of the expenses of operating such flight to the
extent prescribed by FAR 91.501(d), i.e. the sum of the expenses set forth in
subparagraphs (a)-(j) below:

 

  (a) fuel, oil, lubricants and other additives;

 

  (b) travel expenses of the crew, including food, lodging and ground
transportation;

 

  (c) hangar and tie-down costs away from the Aircraft’s base of operation;

 

  (d) insurance obtained for the specific flight;

 

  (e) landing fees, airport taxes and similar assessments;

 

  (f) customs, foreign permit and similar fees directly related to the flight;

 

  (g) in-flight food and beverages;

 

  (h) passenger ground transportation;

 

  (i) flight planning and weather contract services; and

 

  (j) an additional charge equal to one hundred percent (100%) of the expenses
listed in subparagraph (a) above.



--------------------------------------------------------------------------------

3. Invoicing and Payment. All payments to be made to TIMESHAROR by TIMESHAREE
hereunder shall be paid in the manner set forth in this Paragraph 3. TIMESHAROR
will pay to suppliers, employees, contractors and government entities all
expenses related to the operations of the Aircraft hereunder in the ordinary
course. As to each flight operated hereunder, TIMESHAROR shall provide to
TIMESHAREE an invoice for the charges specified in Paragraph 2 of this Agreement
(plus domestic or international air transportation excise taxes, as applicable,
imposed by the Internal Revenue Code and collected by TIMESHAROR), such invoice
to be issued as agreed to by the parties. TIMESHAREE shall pay TIMESHAROR the
full amount of such invoice on terms agreeable to TIMESHAROR. Invoices shall be
prepared by TIMESHAROR in a format reasonably acceptable to TIMESHAREE.

4. Flight Requests. TIMESHAREE will provide TIMESHAROR with flight requests and
proposed flight schedules as far in advance as possible. Flight requests shall
be in a form, whether oral or written, mutually convenient to and agreed upon by
the parties. In addition to proposed schedules and departure times, TIMESHAREE
shall provide at least the following information for each proposed flight
reasonably in advance of the desired departure time as required by TIMESHAROR or
its flight crew.

 

  (a) departure point; (b) destination; (c) date and time of flight;

 

  (d) number and identity of anticipated passengers;

 

  (e) nature and extent of luggage and/or cargo to be carried;

 

  (f) date and time of return flight, if any, and

 

  (g) any other information concerning the proposed flight that may be pertinent
to or reasonably required by TIMESHAROR or its flight crew.

5. Aircraft Scheduling. TIMESHAROR shall have final authority over all
scheduling of the Aircraft; provided, however, that TIMESHAROR will use
reasonable efforts to accommodate TIMESHAREE’s requests.

6. Aircraft Maintenance. TIMESHAROR shall be solely responsible for securing
scheduled and unscheduled maintenance, preventive maintenance and required or
otherwise necessary inspections of the Aircraft and shall take such requirements
into account in scheduling the operation of the Aircraft. Performance of
maintenance, preventive maintenance or inspection shall not be delayed or
postponed due to any scheduled operation of the Aircraft unless such maintenance
or inspection can safely be conducted at a later time in compliance with the
sound discretion of the pilot-in-command.

7. Flight Crew. TIMESHAROR shall employ, pay for and provide a qualified flight
crew for all flight operations under this Agreement.



--------------------------------------------------------------------------------

8. Operational Authority and Control. TIMESHAROR shall be responsible for the
physical and technical operation of the Aircraft and the safe performance of all
flights and shall retain full authority and control, including exclusive
operational control, and possession of the Aircraft at all times during the term
of this Agreement. In accordance with applicable FARs, the qualified flight crew
provided by TIMESHAROR will exercise all required and/or appropriate duties and
responsibilities in regard to the safety of each flight conducted hereunder. The
pilot-in-command shall have absolute discretion in all matters concerning the
preparation of the Aircraft for flight and the flight itself, the load carried
and its distribution, the decision whether or not a flight shall be undertaken,
the route to be flown, the place where landings shall be made and all other
matters relating to operation of the Aircraft. TIMESHAREE specifically agrees
that the flight crew shall have final and complete authority to delay or cancel
any flight for any reason or condition which, in sole judgment of the
pilot-in-command, could compromise the safety of the flight and to take any
other action which, in the sole judgment of the pilot-in-command, is
necessitated by considerations of safety. No such action of the pilot-in-command
shall create or support any liability to TIMESHAREE or any other person for
loss, injury, damages or delay. The parties further agree that TIMESHAROR shall
not be liable for delay or failure to furnish the Aircraft and crew pursuant to
this Agreement where such failure is caused by government regulation or
authority, mechanical difficulty or breakdown, war, civil commotion, strikes or
labor disputes, weather conditions, acts of God or other circumstances beyond
TIMESHAROR’s reasonable control.

9. Insurance,

(a) TIMESHAROR will maintain or cause to be maintained in full force and effect,
throughout the term of this Agreement, aircraft liability insurance in respect
to the Aircraft, naming TIMESHAREE as an additional insured, in an amount at
least equal to $100,000,000 combined single limit for bodily injury to or death
of persons (including passengers) and property damage liability. Such insurance
shall include: (i) provision for thirty (30) days’ prior written notice to
TIMESHAREE before any lapse, alteration, termination or cancellation of
insurance shall be effective as to TIMESHAREE; (ii) provisions whereby the
insurer(s) irrevocably and unconditionally waive all rights of subrogation which
they may have or acquire against TIMESHAREE; and (iii) a cross-liability clause
to the effect that such insurance, except for the limits of liability, shall
operate to give TIMESHAREE the same protection as if there were a separate
policy issued to him.

(b) TIMESHAROR shall use its reasonable best efforts to procure such additional
insurance coverage as TIMESHAREE may reasonably request naming TIMESHAREE as an
insured; provided that the costs of such additional insurance shall be borne by
TIMESHAREE pursuant to Paragraph 2(d) hereof.

10. Warranties. TIMESHAREE warrants that:

(a) he will use the Aircraft under this Agreement for his personal or business
use, including the carriage of his guests, and will not use the Aircraft for
purposes of providing transportation of passengers or cargo in air commerce for
compensation or hire as an air carrier or commercial operator;



--------------------------------------------------------------------------------

(b) he will not permit any lien, security interest or other charge or
encumbrance to attach against the Aircraft as a result of his actions or
inactions and shall not convey, mortgage, assign, lease or in any way alienate
the Aircraft or TIMESHAROR’s rights hereunder; and

(c) during the term of this Agreement, he will abide by and conform to all laws,
orders, rules and regulations as are, from time to time, in effect and which
relate in any way to the operation or use of the Aircraft under a time sharing
arrangement.

11. Base of Operations. For purposes of this Agreement, the base of operation of
the Aircraft is Romulus, Michigan, Detroit Metropolitan Airport (DTW); provided
that such base may be changed permanently upon notice from TIMESHAROR to
TIMESHAREE.

12. Notices and Communications. All notices, requests, demands and other
communications required or desired to be given hereunder shall be in writing
(except as permitted pursuant to Paragraph 4) and shall be deemed to be given:
(i) if personally delivered, upon such delivery; (ii) if mailed by certified
mail, return receipt requested, postage pre-paid, addressed as follows (to the
extent applicable for mailing), upon the earlier to occur of actual receipt,
refusal to accept receipt or three (3) days after such mailing; (iii) if sent by
regularly scheduled overnight delivery carrier with delivery fees either prepaid
or an arrangement, satisfactory with such carrier, made for the payment of such
fees, addressed (to the extent applicable for overnight delivery) as follows,
upon the earlier to occur of actual receipt or the next “Business Day” (as
hereafter defined) after being sent by such delivery; or (iv) upon actual
receipt when sent by fax:

If to TIMESHAROR:

MASCO CORPORATION

30100 Northline Road

Romulus, MI 48174

Attention: Roger Salo

If to TIMESHAREE:

RICHARD A. MANOOGIAN

21001 Van Born Road

Taylor, MI 48180

Notices given by other means shall be deemed to be given only upon actual
receipt. Addresses may be changed by written notice given as provided herein and
signed by the party giving the notice.

13. Further Acts. TIMESHAROR and TIMESHAREE shall from time to time perform such
other and further acts and execute such other and further instruments as may be
required by law or may be reasonably necessary to: (a) carry out the intent and
purpose of this Agreement; and (b) establish, maintain and protect the
respective rights and remedies of the other party.



--------------------------------------------------------------------------------

14. Successors and Assigns. Neither this Agreement nor either party’s interest
herein shall be assignable by either party without the written consent of the
other party hereto. This Agreement shall inure to the benefit of and be binding
upon the parties hereto, their heirs, representatives and successors.

15. Termination. Either party may terminate this Agreement for any reason upon
written notice to the other, such termination to become effective ten (10) days
from the date of the notice; provided that this Agreement may be terminated on
such shorter notice as may be required to comply with applicable laws,
regulations or insurance requirements.

16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Michigan without regard to any
conflicts of law provisions or principles to the contrary. The parties hereby
consent and agree to the nonexclusive jurisdiction and to the venue of any state
or federal court for the State of Michigan in any proceedings hereunder and
hereby waive any objection to any such proceedings based on improper venue or
forum non conveniens. The parties hereby further consent and agree to the
exercise of such personal jurisdiction over them by such courts with respect to
any such proceedings, waive any objection to the assertion or exercise of such
jurisdiction and consent to process being served in any such proceedings in the
manner provided for the giving of notices in Paragraph 12.

17. Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, the legality, validity and enforceability of the
remaining provisions shall not be affected or impaired.

18. Amendment or Modification. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and it is not
intended to confer upon any person or entity any rights or remedies hereunder
which are not expressly granted herein. This Agreement may be amended or
supplemented only by a writing signed by the party against whom such amendment
or supplement is sought to be enforced.

19. TRUTH IN LEASING STATEMENT PURSUANT TO SECTION 91.23 OF THE FEDERAL AVIATION
REGULATIONS.

(a) TIMESHAROR CERTIFIES THAT THE AIRCRAFT HAS BEEN INSPECTED AND MAINTAINED
WITHIN THE 12-M0NTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT IN ACCORDANCE
WITH THE PROVISIONS OF PART 91 OF THE FEDERAL AVIATION REGULATIONS AND THAT ALL
APPLICABLE REQUIREMENTS FOR THE AIRCRAFT’S MAINTENANCE AND INSPECTION THEREUNDER
HAVE BEEN MET AND ARE VALID FOR THE OPERATIONS TO BE CONDUCTED UNDER THIS
AGREEMENT.



--------------------------------------------------------------------------------

(b) TIMESHAROR. WHOSE ADDRESS APPEARS IN PARAGRAPH 12 ABOVE AND WHOSE AUTHORIZED
SIGNATURE APPEARS BELOW, AGREES. CERTIFIES AND ACKNOWLEDGES THAT WHENEVER THE
AIRCRAFT IS OPERATED UNDER THIS AGREEMENT. TIMESHAROR SHALL BE KNOWN AS,
CONSIDERED AND SHALL IN FACT BE THE OPERATOR OF THE AIRCRAFT AND THAT TIMESHAROR
UNDERSTANDS ITS RESPONSIBILITIES FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION
REGULATIONS.

 

    TIMESHAROR: MASCO CORPORATION     By: /s/ Roger Salo                
    Name: Roger Salo     Title: Director of Aviation

(c) THE PARTIES UNDERSTAND THAT AN EXPLANATION OF FACTORS AND PERTINENT FEDERAL
AVIATION REGULATIONS BEARING ON OPERATIONAL CONTROL CAN BE OBTAINED FROM THE
NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE. TIMESHAROR FURTHER CERTIFIES THAT
IT WILL SEND, OR CAUSE TO BE SENT, A TRUE COPY OF THIS AGREEMENT TO, FEDERAL
AVIATION ADMINISTRATION, AIRCRAFT REGISTRATIONS BRANCH, ATTN. TECHNICAL SECTION,
P.O. BOX 25724, OKLAHOMA CITY, OKLAHOMA 73125, WITHIN 24 HOURS AFTER ITS
EXECUTION, AS REQUIRED BY SECTION 91.23(c)(1) OF THE FEDERAL AVIATION
REGULATIONS.

IN WITNESS WHEREOF, the parties hereto have caused this Aircraft Time Sharing
Agreement to be duly executed on the date first above written. The persons
signing below warrant their authority to sign.

 

TIMESHAROR:

MASCO CORPORATION

   

TIMESHAREE:

RICHARD MANOOGIAN

By:   /s/ John P. Lindow     By:   /s/ Richard Manoogian Name:   John P.Lindow  
  Name:   Richard Manoogian Title:   VP, Controller       Print Name

 

SCHEDULE I

N190MC

   Falcon 2000   s/n 45

N191MC

   Falcon 50   s/n 282

N175MC

   Embraer 505   s/n 50500098

N195MC

   Embraer 505   s/n 50500095